Citation Nr: 0210059	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 23, 1997, 
for an award of a 10 percent rating for residuals of a 
shrapnel wound, right elbow area, with post-traumatic 
arthritis, and a tender right epicondyle.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to an effective date prior to January 
23, 1997, for the award of a 10 percent rating for residuals 
of a shrapnel wound, right elbow area, with post-traumatic 
arthritis, and a tender right epicondyle.  The veteran 
subsequently perfected an appeal of that decision.  A video 
conference hearing on this claim was held on January 25, 
2000, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).

In a decision of July 2000, the Board confirmed the denial of 
entitlement to an earlier effective date for an increased 
rating.  The Board also noted that at his January 2000 
hearing, and in statements of record, the veteran submitted 
an informal claim of clear and unmistakable error in the 
December 1946, RO decision confirming the assignment of a 
noncompensable rating for a shrapnel scar on his right elbow.  
The veteran contends that the decision is erroneous because 
it is based on an examination report wherein the examiner 
examined the wrong scar.  This issue had not been developed 
by the RO and was referred to the RO for appropriate 
disposition.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001, the Secretary of Veterans Affairs filed a motion 
to remand the case to the Board for consideration of newly 
enacted legislation, the Veterans Claims Assistance Act of 
2000.  The Court granted that motion in an order issued in 
August 2001.  The case has now been returned to the Board for 
readjudication.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained, and the veteran has been notified 
of the applicable law and regulations and the evidence 
necessary to substantiate his claim.

2.  The veteran's claim of entitlement to an increased rating 
for residuals of a shrapnel wound, right elbow area, post-
traumatic arthritis, and a tender right epicondyle was 
submitted to the RO on January 23, 1997.

3.  The evidence first indicates that the veteran's residuals 
of a shrapnel wound, right elbow area, post-traumatic 
arthritis, and a tender right epicondyle had increased in 
severity on January 23, 1997.

4.  It is not factually ascertainable that there was an 
increase in disability which occurred within the one year 
period prior to receipt of the claim.


CONCLUSION OF LAW

The criteria for assigning an effective date prior to January 
23, 1997, for an award of a 10 percent evaluation for 
service-connected residuals of a shrapnel wound in the right 
elbow area, post-traumatic arthritis and a tender right 
epicondyle, are not met. 38 U.S.C.A. §§ 5107, 5110, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act and implementing 
regulations, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing entitlement to an earlier effective 
date have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The RO has obtained the 
veteran's post-service treatment records.  The veteran has 
had a personal hearing.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  The claims file contains 
all the medical evidence and procedural documentation 
necessary to assess the claim for an earlier effective date 
for a compensable rating.  Therefore, no further assistance 
to the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400(o)(1).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim." 38 C.F.R. § 3.400(o)(2); see also 38 
U.S.C.A. § 5110(b)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board look to all communications in 
the file that may be interpreted as applications or claims, 
formal and informal, for increased benefits and, then, to all 
other evidence of record to determine the "earliest date as 
of which," within the year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
see 38 C.F.R. §§ 3.400(o)(2), 3.155(a).

Once a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed for reason that the 
service connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization may be 
accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b).

III.  Background Information

The Board has considered the full procedural and factual 
history leading to the claim for an earlier effective date 
for the assignment of a compensable rating.  The veteran's 
service medical records reflect that in October 1944 he 
sustained a wound, lacerated, elbow, right, superficial, 
posterior, oblique, 6 cm. long.  The report of a physical 
examination conducted in November 1945 for the purpose of his 
separation from service shows that he had a 4 inch scar on 
the right elbow which was non symptomatic.  

In December 1945, the veteran filed a claim for disability 
compensation with the VA.  In a rating decision of January 
1946, the RO granted service connection for a shrapnel scar 4 
inch right elbow, and assigned a noncompensable disability 
rating.  In the same decision, the RO denied service 
connection for jaundice.

The veteran was afforded a disability evaluation examination 
by the VA in November 1946.  The report shows that he 
sustained a shell fragment wound of the right elbow in 
October 1944, and had been hospitalized for a month.  His 
present complaint was of having pain in the right elbow.  On 
examination, it was noted that just below the olecranon on 
the posterior aspect of the right forearm there was a healed 
scar measuring 3 inches by 3/4 of an inch.  The scar was well 
healed and not adherent and not tender.  There was no 
limitation of motion of the elbow, wrist, hand or fingers.  
His grip was firm.  There was no evidence of paresthesia or 
anesthesia.  In December 1946, the RO confirmed the 
noncompensable rating.

No additional correspondence from the veteran containing any 
reference to the service-connected wound was received until 
May 24, 1996.  On that date the RO received a statement in 
support of claim from the veteran dated May 16, 1996.  The 
statement contains the following comments:

I wish to file for service connection for residuals 
of hepatitis, from which I suffered in service.  I 
am service connected for a scar resulting from a 
shrapnel wound in service.  After service, I was 
examined for compensation purposes but I don't 
recall hearing anything further from the VA.  I had 
2 operations on my arm in service.  

I had a preliminary examination at the VAMC in WPB 
on 5-16-96.  A follow-up is scheduled in about 2 
months.

Please obtain records of my treatment for 
reconsideration of my claim.  If my folder is not 
in Florida, please have it transferred to St. 
Petersburg since I reside here permanently.  

The RO subsequently obtained records from the VAMC in West 
Palm Beach, Florida.  A record dated May 16, 1996, shows that 
the veteran was seen for a history and physical.  It was 
noted that he had a history of hypertension, and prostate 
cancer, however, the record does not contain any complaints, 
examination findings, or diagnoses pertaining to the service-
connected wound.  

Subsequently, on February 3, 1997, the RO received another 
statement in support of claim from the veteran.  The document 
was dated January 23, 1997.  In the document, the veteran 
stated that he was service-connected for scars associated 
with an injury to the right arm rated as noncompensably 
disabling, and the disorder had gotten worse over the years.  
He stated that he had been receiving treatment from the VAMC.  
He requested to be considered for increased compensation due 
to his worsening condition.  

Associated with the veteran's statement were outpatient VA 
medical treatment records.  Some of the records were 
duplicate copies of the previously mentioned records dated in 
May 1996.  In addition, he submitted a VA record dated 
January 23, 1997, which shows that he had a tender right 
medial epicondyle.  The diagnoses included post-traumatic 
arthritis right elbow.  The RO subsequently obtained a VA 
treatment record dated in July 1997 containing similar 
information.

The veteran was afforded a VA disability evaluation 
examination in September 1997.  The report shows that the 
veteran stated that he had to put ice on his elbow after 
playing golf two to three times a week.  He also stated that 
he could not bowl.  On examination, there was a diagonal scar 
which was 4 cm. long and whitish.  The diagnosis was scar, 
right elbow from shrapnel wound.  

In a decision of December 1997, the RO granted a 10 percent 
disability rating for the shrapnel wound residuals of the 
right elbow area, effective from January 23, 1997.  The 
veteran has appealed that effective date.

The veteran testified in support of his claim for an earlier 
effective date during a hearing held in January 2000.  The 
veteran testified that during the VA examination which had 
been conducted in 1946, the examiner looked at the wrong 
scar.  He said that he had a scar on his forearm due to a 
burn which he sustained during childhood, and that the doctor 
in 1946 who examined him must have seen that scar and assumed 
that it was due to the wound in service.   

IV.  Analysis

The veteran contends that his effective date should be in 
1945 or 1946.  He asserts that the RO's December 1946 
decision confirming his noncompensable rating for a shrapnel 
scar on the right elbow was based on a VA examination report 
in which the examiner evaluated the wrong scar.  The January 
23, 1997, date assigned is the date of the veteran's claim of 
entitlement to an increased rating, and coincidentally, is 
also the date on which medical evidence indicating that an 
increase in disability was present.

The Board finds, however, that an effective date prior to 
January 23, 1997, is not warranted.  As noted above, any 
issue as to whether there was clear and unmistakable error in 
the rating decision which assigned the noncompensable rating 
is not currently before the Board.  The Board finds no other 
basis for assigning an earlier effective date.

In May 1996, the veteran submitted a statement requesting 
entitlement to service connection for another disorder.  In 
this statement he mentioned his service-connected disability, 
but did not indicate that he is claiming an increase in the 
evaluation of this disability at this time.  Because this 
statement does not indicate an intent to submit a claim of 
entitlement to an increased rating it is not properly 
perceived as an earlier claim for the benefit at issue.  The 
first submission by the veteran in which he requested an 
increase in the evaluation of his residuals of a shrapnel 
wound of the right elbow area was dated January 23, 1997.  

It is not factually ascertainable that there was an increase 
in disability which occurred within the one year period prior 
to the claim.  In this regard, the Board notes that no 
medical evidence was submitted pertaining to treatment 
received by the veteran for the service-connected disability 
during the one year period immediately prior to the receipt 
of the January 1997 claim.  The only evidence dated within 
the year preceding the January 1997 claim are a few VA 
treatment records dated in May 1996; however, the treatment 
records do not contain any indication that the veteran's 
wounds were symptomatic or productive of any impairment at 
that time.  

Finally, the Board finds that the veteran does not contend, 
nor does the record support, the assignment of an earlier 
effective date pursuant to 38 C.F.R. § 3.157 which provides 
in pertinent part that the date of outpatient or hospital 
treatment by the VA for a service-connected disability will 
be accepted as the date of receipt of a claim.

Based on these findings, there is nothing in the record prior 
to January 23, 1997, which can be construed as an informal 
claim and no medical evidence of an increase.  Consequently, 
the January 23, 1997, date assigned by the RO, is the 
earliest possible effective date for the veteran's award of a 
10 percent evaluation for his residuals of shrapnel wound in 
the right elbow area, post-traumatic arthritis, and a tender 
right epicondyle, and his claim of entitlement to an earlier 
effective date therefor is denied.


ORDER

Entitlement to an effective date prior to January 23, 1997, 
for the award of a 10 percent rating for residuals of 
shrapnel wound in the right elbow area, with post-traumatic 
arthritis, and a tender right epicondyle, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

